Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, recites steps of identifying, multicasting and deploying. However, it is uncertain as to who performs these steps (e.g. origin infrastructure node or different node?). Lines 11-13, recites “deploying, based on responses to the workload allocation request from the plurality of participants, the first workload to the first target infrastructure”. However, it is not clearly defined what the responses can be, nor it is clear how the responses contribute in deploying the workload on the target infrastructure node (e.g. do the response specify results or Information/input required or confirmation?). 
As per claim 11, it is rejected for having similar issues as claim 1 above.
As per claims 2-10, 12-20, they are rejected as being dependent on rejected claims 1 and 11.

it is not clearly understood as to what constitutes “a hardware agnostic state”. For purposes of examination it has been interpreted as creating a binary code executable by a particular type processor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, and 13 and are rejected under 35 U.S.C. 103 as being unpatentable over Joy et al. (U.S. Pub. No. 20180219899 A1) in view of Chen et al. (U.S. Pub. 20020165964 A1).

As per claim 1, Joy teaches the invention substantially as claimed including a method for collaborative workload placement, comprising:
obtaining, by an origin infrastructure node, a first workload request comprising a first workload configuration for a first workload (par. 0016 … controller 105 [origin infrastructure node] may be initiated based upon a provision request 110 being received from an entity computer 115, such as a computer of a client that is requesting a host to be provisioned for a workload of the client; par. 0030,  At 205, in response to receiving the provision request 110 to place a workload on one of a plurality of hosts, a determination is made that the provision request 110 is directed towards placing the workload on a host that meets one or more resource requirements);
identifying, based on the first workload configuration, a first target infrastructure node, wherein the first target infrastructure node is not the origin infrastructure node ([par. 0017] The controller 105 utilizes the host data retriever 120 to generate criteria 125 for hosts to be considered for the provision request 110; 0018 The criteria 125 is used to analyze a data center map data structure 130 in order to identify hosts to be considered for the provision request 110; par. 0036 the threat scores for the hosts are compared to identify the host with the lowest threat score or minimum threat score. The host with the lowest threat score is selected for hosting the workload … For example, in response to determining that the first threat score of the first host 141 is less than the second threat score of the second host 142, the first host 141 is selected);
deploying, … the first workload to the first target infrastructure node (par. 0036 … the first host 141 is selected, and the workload is placed on the first host 141).

Joy does not expressly teach: multicasting a workload allocation request for the first workload to a plurality of participants operatively connected through a metric exchange network, wherein the plurality of participants comprises the first target infrastructure node. 
However, Chen discloses: multicasting a workload … request for the first workload to a plurality of participants operatively connected through a metric exchange network, wherein the plurality of participants comprises the first target infrastructure node (par. 0063 … a client 102 request directed to the cluster IP address is received from a client 102 at the bound node 106 [origin infrastructure node]. At step 206, the client 102 request is multicast to all nodes 106 in the cluster 108; par. 0064 At step 210, a response to the request is obtained. At step 212, a cluster MAC address is inserted into a response by the node 106 responding to the request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Joy by incorporating the method of multicasting requests to a plurality of cluster nodes as set forth by Chen, because it would allow for placing workloads on a selected target node at least based on the responses/results received from the participating cluster nodes.

As per claim 3, Joy and Chen teaches the limitations of claim 1. Joy further teaches wherein the workload allocation request comprises the first workload configuration, target infrastructure node metadata describing the first target infrastructure node, and a resource utilization map snapshot of a local resource utilization map maintained on the origin infrastructure node (par. 0016 … A host data retriever 120 is configured to analyze the provision request 110 and identify data within that identifies information about the workload, resources required by the workload and associated parameters of the workload. The provision request 110 may specify a level of security required for the workload or information about the type of service the workload will provide. In some examples, the level of security required for the workload is predicted based upon a combination of one or more factors such as the type of service the workload will provide, a location or identity of the entity computer 115, or other information included in the provision request).

As per claim 11, it is a non-transitory computer readable medium having similar limitations as claim 1. Thus, claim 11 is rejected for the same rationale as applied to claim 1.

As per claim 13, it is a non-transitory computer readable medium having similar limitations as claim 3. Thus, claim 13 is rejected for the same rationale as applied to claim 3.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Joy in view of Chen as applied to claims 1 and 2, and further in view of Yang et al. (U.S. Pub. No. 20170220329 A1).

As per claim 2, Joy and Chen does not expressly disclose: comparing minimum computing resource requirements, specified in the first workload configuration, against a local resource utilization map comprising a plurality of metric sets corresponding to the plurality of participants; and identifying the first target infrastructure node from the plurality of participants based on a metric set, corresponding to the first target infrastructure node, at least meeting the minimum computing resource requirements.
However, Yang teaches: comparing minimum computing resource requirements, specified in the first workload configuration, against a local resource utilization map comprising a plurality of metric sets corresponding to the plurality of participants; and identifying the first target infrastructure node from the plurality of participants based on a metric set, corresponding to the first target infrastructure node, at least meeting the minimum computing resource requirements (par. 0013 … the management node further obtains resource utilization information of each host. A host on which the management node has performed comparison may be a host that meets a resource utilization requirement of the to-be-deployed image and that is determined by the management node according to the resource utilization information of each host, that is, a to-be-selected host.).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Joy and Chen by incorporating the method of selecting nodes for workloads as set forth by Yang because it would improve performance of workloads and optimize resource utilization.

As per claim 12, it is a non-transitory computer readable medium having similar limitations as claim 2. Thus, claim 12 is rejected for the same rationale as applied to claim 2.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Joy in view of Chen as applied to claims 1 and 2, and further in view of Ohara et al. (U.S. Pub. No. 20070011294 A1).

As per claim 4, Joy and Chen does not expressly disclose: wherein the target infrastructure node metadata comprises an infrastructure node name and a network address associated with the first target infrastructure node.
However, Ohara teaches: wherein the target infrastructure node metadata comprises a infrastructure node name and a network address associated with the first target infrastructure node (par. 0043 … device information including a node name, an IP address, a MAC (Media Access Control) address).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Joy and Chen by incorporating device information as set forth by Ohara because it would facilitate for quickly identifying and locating the node in the network, with predictable results.

As per claim 14, it is a non-transitory computer readable medium having similar limitations as claim 4. Thus, claim 14 is rejected for the same rationale as applied to claim 4.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Joy in view of Chen, and further in view of Enenkiel et al. (U.S. Pub. No. 20070027835A1).

As per claim 5, Joy and Chen does not expressly teach: wherein each of the responses to the workload allocation request from the plurality of participants reflects that a remote resource utilization map, maintained on a respective participant, is consistent with the resource utilization map snapshot. 
However, Enenkiel teaches: wherein each of the responses to the workload allocation request from the plurality of participants reflects that a remote resource utilization map, maintained on a respective participant, is consistent with the resource utilization map snapshot (par. 0011 In one embodiment, the response that is generated by the Web service identifies those data items that have been found to be inconsistent in the first and second datasets. Par. 0009 the request for performing a data consistency check contains an identifier of the requestor. The identifier is used for retrieval of the second dataset that corresponds to the first dataset for performance of the data consistency check. This may advantageously enable use of the Web service for various datasets stored on various computer systems).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching Joy and Chen to incorporate the method of generating responses specifying data consistencies on various computer systems as set forth by Enenkiel because it would have provided for efficiently performing consistency check between local node resource utilization map and remote node utilization map, with predictable results.

As per claim 15, it is a non-transitory computer readable medium having similar limitations as claim 5. Thus, claim 15 is rejected for the same rationale as applied to claim 5.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Joy in view of Chen, further in view of Yang et al. (U.S. Pub. No. 20170220329 A1), and further in view of Zheng et al. (U.S. Pub. No. 20080002610A1).

As per claim 6, Joy and Chen does not expressly teach: prior to deploying the first workload to the first target infrastructure node: receiving, from the first target infrastructure node, a workload allocation confirmation response verifying that the first target infrastructure node comprises available computing resources satisfying minimum computing resource requirements specified in the first workload configuration. 
However, Yang teaches: receiving, from the first target infrastructure node, a workload allocation confirmation response verifying that the first target infrastructure node comprises available computing resources satisfying minimum computing resource requirements specified in the first workload configuration (par. 0013 … the management node further obtains resource utilization information of each host. A host on which the management node has performed comparison may be a host that meets a resource utilization requirement of the to-be-deployed image and that is determined by the management node according to the resource utilization information of each host, that is, a to-be-selected host).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Joy and Chen by incorporating the teaching of Yang because it would provide the for receiving confirmation for a host on which the management node meets a resource utilization requirement of the to-be-deployed workload.
Joy, Chen and Yang does not expressly teach: unicasting a workload allocation confirmation for the first workload to the first target infrastructure node.
However, Zheng teaches: unicasting a workload allocation confirmation for the first workload to the first target infrastructure node (par. 0016 wherein the first unicast message may be received from a sending wireless node located neighboring to the first receiving node in the communication path. The first unicast message may be processed at the first receiving node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Joy, Chen and Yang by incorporating the method of unicasting as set forth by Zheng because it would allow for unicasting allocation confirmation for a host on which the workload is to be deployed, with predictable results.

As per claim 7, Yang further teaches wherein the minimum computing resource requirements specify at least one selected from a group consisting of a processing resource, a storage resource, a virtualization resource, and a networking resource (par. 0008 A host on which the management node has performed comparison may be a host that meets a resource utilization requirement of the to-be-deployed image and that is determined by the management node according to the resource utilization information of each host; par. 0088 resource utilization requirement of the to-be-deployed image, such as CPU usage, memory usage, and a total memory capacity of a host for deploying the image).

As per claim 16, it is a non-transitory computer readable medium having similar limitations as claim 6. Thus, claim 16 is rejected for the same rationale as applied to claim 6.

As per claim 17, it is a non-transitory computer readable medium having similar limitations as claim 7. Thus, claim 17 is rejected for the same rationale as applied to claim 7.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Joy in view of Chen as applied to claims 1 and 11, and further in view of Tamhane et al. (U.S. Pub. 20130067267 A1).

As per claim 8, Joy and Chen teaches the limitations of claims 1 and 11. Joy and Chen does not expressly teach: 
receiving, from the first target infrastructure node, a multi-casted metric exchange message comprising a new remote metric set reflecting computing resource availability on the first target infrastructure node following an implementation of the first workload thereon; and 
updating a local resource utilization map by using the new remote metric set to replace an existing remote metric set that reflected computing resource availability on the first target infrastructure node prior to the implementation of the first workload thereon.
However, Tamhane teaches:
receiving, from the first target infrastructure node, a multi-casted metric exchange message comprising a new remote metric set reflecting computing resource availability on the first target infrastructure node following an implementation of the first workload thereon (par. 0096 The method 500 may be practiced where nodes in the cluster periodically collect resource information, and wherein receiving real time information about resources comprises receiving the periodically collected information from the nodes; par. 0099 The method 500 may be practiced where receiving real time information comprises receiving processor and memory configuration and/or utilization for a NUMA system); and
updating a local resource utilization map by using the new remote metric set to replace an existing remote metric set that reflected computing resource availability on the first target infrastructure node prior to the implementation of the first workload thereon (par. 0035 … to have accurate and up to date information, resource utilization information is collected at: (1) on application created event--resource manager 110 reads the start requirements for the application; (2) on application deleted event--resource manager 110 resets the information for the resource; (3) on application pre-online event--resource manager 110 updates the current utilization information according to start requirements; (4) on application post-online event--resource manager 110 gets the actual utilization information; (5) on application post-offline or failed event--resource manager 110 resets the current utilization for the application; (6) applications start requirements are read directly from user predefined configuration (if resource is offline) and also cached whenever required; (7) local node crawler: to take care of resource utilization changes when application 106 is online).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Joy and Chen by incorporating the method of updating resource utilization information received from of cluster nodes as set of forth by Tamhane because the ability to obtain and update real-time resource utilization information of cluster nodes would provide for efficiently scheduling workloads on target nodes using real-time accurate resource utilization information.

As per claim 18, it is a non-transitory computer readable medium having similar limitations as claim 8. Thus, claim 18 is rejected for the same rationale as applied to claim 8.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joy in view of Chen, further in view of Dudek et al. (U.S. Pub. No. 20120284410 A1).

As per claim 9, Joy and Chen teaches the limitations of claim 1. Joy further teaches: obtaining, by the origin infrastructure node, a second workload request comprising a second workload configuration for a second workload (par. 0016 … controller 105 [origin infrastructure node] may be initiated based upon a provision request 110 being received from an entity computer 115, such as a computer of a client that is requesting a host to be provisioned for a workload of the client;
identifying, based on the second workload configuration, a second target
infrastructure node, wherein the second target infrastructure node is the origin infrastructure node (par. 0017, The controller 105 utilizes the host data retriever 120 to generate criteria 125 for hosts to be considered for the provision request 110; 0018 The criteria 125 is used to analyze a data center map data structure 130 in order to identify hosts to be considered for the provision request 110; par. 0036 the threat scores for the hosts are compared to identify the host with the lowest threat score or minimum threat score. The host with the lowest threat score is selected for hosting the workload … For example, in response to determining that the first threat score of the first host 141 is less than the second threat score of the second host 142, the first host 141 is selected).
However, Dudek teaches making a determination that a local metric set satisfies minimum computing resource requirements specified in the second workload configuration (par. 0017 … The first compute node receives each workload bid and uses each workload bid to select a target compute node to run the workload, wherein the target compute node is selected from the one or more individual compute nodes and the first compute node; par. 0023 …The target compute node may be any of the plurality of compute nodes … or it may be the first compute node itself); 
allocating, based on the determination, local computing resources at least equivalent to the minimum computing resource requirements; and implementing the second workload locally using the local computing resources (par. 0023 … Still further, the first compute node may retain and run a workload for which it sent out a workload bid request, in response to receiving no workload bids from the other compute nodes during a threshold period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Joy and Chen by incorporating the method running workloads local node as set forth by Dudek because it would provide for efficiently deploying workloads on an origin node in response to receiving no workload responses/bids from other compute nodes. 

As per claim 10, Joy and Chen teaches the limitations of claim 1. Joy further teaches: obtaining, by the origin infrastructure node, a second workload request comprising a second workload configuration for a second workload (par. 0016 … controller 105 [origin infrastructure node] may be initiated based upon a provision request 110 being received from an entity computer 115, such as a computer of a client that is requesting a host to be provisioned for a workload of the client);
identifying, based on the second workload configuration, a second target
infrastructure node, wherein the second target infrastructure node is the
origin infrastructure node (par. 0017] The controller 105 utilizes the host data retriever 120 to generate criteria 125 for hosts to be considered for the provision request 110; 0018 The criteria 125 is used to analyze a data center map data structure 130 in order to identify hosts to be considered for the provision request 110; par. 0036 the threat scores for the hosts are compared to identify the host with the lowest threat score or minimum threat score. The host with the lowest threat score is selected for hosting the workload … For example, in response to determining that the first threat score of the first host 141 is less than the second threat score of the second host 142, the first host 141 is selected).
	Dudek further teaches: making a determination that a local metric set fails to satisfy minimum computing resource requirements specified in the second workload configuration; based on the determination: updating a local resource utilization map using the local metric set; and identifying, based on the second workload configuration, a third target infrastructure node, wherein the third target infrastructure node is not the origin infrastructure node (par. 0081 … the first compute node receives each workload bid and using each workload bid to select a target compute node to run the workload. The target compute node may be selected from the one or more individual compute nodes and the first compute node. Thus, the first compute node [origin] may select a compute node different than the first node to run the workload).

As per claim 19, it is a non-transitory computer readable medium having similar limitations as claim 9. Thus, claim 19 is rejected for the same rationale as applied to claim 9.

As per claim 20, it is a non-transitory computer readable medium having similar limitations as claim 10. Thus, claim 20 is rejected for the same rationale as applied to claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195